               Case 20-12456-JTD         Doc 1713      Filed 09/16/21     Page 1 of 8




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

                                                      )
 In re:                                               )   Chapter 11
                                                      )
 RTI HOLDING COMPANY, LLC, et al.,                    )   Case No. 20-12456 (JTD)
                                                      )
                 Reorganized Debtors.                 )   (Jointly Administered)
                                                      )
                                                      )   Ref. Docket No. 1711

                                    AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On September 15, 2021, I caused to be served the “Notice of Rescheduled Omnibus
   Hearing,” dated September 15, 2021 [Docket No. 1711], by causing true and correct copies
   to be:

          i. enclosed securely in separate postage pre-paid envelopes and delivered via first class
             mail to those parties listed on the annexed Exhibit A, and

          ii. delivered via electronic mail to those parties listed on the annexed Exhibit B.

3. All envelopes utilized in the service of the foregoing contained the following legend: LEGAL
   DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF ADDRESSEE,
   PRESIDENT OR LEGAL DEPARTMENT.”

                                                                    /s/ Angharad Bowdler
                                                                    Angharad Bowdler

 Sworn to before me this
 16th day of September, 2021
 /s/ Amy E. Lewis
 Notary Public, State of Connecticut
 Acct. No. 100624
 Commission Expires: 8/31/2022
Case 20-12456-JTD   Doc 1713   Filed 09/16/21   Page 2 of 8




                    EXHIBIT A
                                                  RUBY TUESDAY
                           Case 20-12456-JTD     Doc 1713 Filed 09/16/21
                                                   Service List
                                                                                 Page 3 of 8

Claim Name                              Address Information
CHIU, JAMES F, DEPUTY ATTY GENERAL      (COUNSEL FOR STATE OF INDIANA) ATTN OFFICE OF ATTY GENERAL OF INDIANA 302 W
                                        WASHINGTON ST, IGCS-5TH FL INDIANAPOLIS IN 46204
DELAWARE SECRETARY OF STATE             ATTN DIVISION OF CORPORATIONS, FRANCHISE TAX PO BOX 898 WASHINGTON DC 20549
DELAWARE STATE TREASURY                 820 SILVER LAKE BLVD, STE 100 DOVER DE 19904
INTERNAL REVENUE SERVICE                CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
MEYERS RODBELL & ROSENBAUM PA           (COUNSEL TO PRINCE GEORGE'S COUNTY) ATTN NICOLE C KENWORTHY 6801 KENILWORTH
                                        AVE, STE 400 RIVERDALE MD 20737-1385
OFFICE OF THE ATTORNEY GENERAL          ATTN CAROL E MOMJIAN, CHRISTOPHER R MOMJIAN THE PHOENIX BLDG 1600 ARCH ST, STE
                                        300 PHILADELPHIA PA 19103
OFFICE OF THE ATTORNEY GENERAL          ATTN HEATHER M CROCKETT & AMANDA K QUICK 302 W WASHINGTON ST, IGCS, 5TH FL
                                        INDIANAPOLIS IN 46204
OFFICE OF THE ATTORNEY GENERAL          ATTN JASON B BINFORD & ABIGAIL R RYAN, BANKRUPTCY & COLLECTIONS DIVISION PO
                                        BOX 12548, MC 008 AUSTIN TX 78711-2548
OFFICE OF THE UNITED STATES TRUSTEE     ATTN LINDA RICHENDEFER 844 KING ST, STE 2207, LOCK BOX 35 WILMINGTON DE 19801
SECURITIES AND EXCHANGE COMMISSION      NEW YORK REGIONAL OFFICE ATTN MARK BERGER, REGIONAL DIRECTOR 200 VESEY ST, STE
                                        400 NEW YORK NY 10281-1022
SECURITIES AND EXCHANGE COMMISSION      ATTN SEC HEADQUARTERS 100 F ST NE WASHINGTON DC 20549
TENNESSEE ATTORNEY GENERAL CONSUMER DIV C/O TN ATTORNEY GENERAL OFFICE ATTN BANKRUPTCY DIV PO BOX 20207 NASHVILLE TN
                                        37202-0207
WOLCOTT RIVERS GATES                    (COUNSEL TO ROUTE 10) ATTN JOSHUA D STIFF 200 BENDRIX RD, STE 300 VIRGINIA
                                        BEACH VA 23452




                                 Total Creditor count 13




Epiq Corporate Restructuring, LLC                                                                        Page 1 OF 1
Case 20-12456-JTD   Doc 1713   Filed 09/16/21   Page 4 of 8




                    EXHIBIT B
                  Case 20-12456-JTD         Doc 1713             Filed 09/16/21   Page 5 of 8
                                  RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                         Electronic Mail Master Service List




NAME                                                     EMAIL ADDRESS
ABRAMS & BAYLISS LLP                                     SEAMAN@ABRAMSBAYLISS.COM;
ADAMS AND REESE LLP                                      JOHN.ROGERSON@ARLAW.COM;
                                                         JAMIE.OLINTO@ARLAW.COM;
ASHBY & GEDDES                                           AHRYCAK@ASHBYGEDDES.COM;
                                                         KEARLE@ASHBYGEDDES.COM;
                                                         GTAYLOR@ASHBYGEDDES.COM;
AUSTRIA LEGAL, LLC                                       MAUSTRIA@AUSTRIALLC.COM
BALLARD SPAHR LLP                                        HEILMANL@BALLARDSPAHR.COM;
                                                         ROGLENL@BALLARDSPAHR.COM;
                                                         GANZC@BALLARDSPAHR.COM;
                                                         ANDERSONSANCHEZK@BALLARDSPAHR.COM;
                                                         SUMMERSM@BALLARDSPAHR.COM;
BEASLEY & GILKISON LLP                                   FREEMAN@BEASLEYLAW.COM;
BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP               KCAPUZZI@BENESCHLAW.COM;
                                                         JGENTILE@BENESCHLAW.COM;
BUCHALTER, A PROFESSIONAL CORPORATION                    SCHRISTIANSON@BUCHALTER.COM;
BULSO PLC                                                ESMITH@BULSO.COM;
                                                         PKROG@BULSO.COM;
CAFARO MANAGEMENT COMPANY                                LMADGAR@CAFAROCOMPANY.COM;
CHIPMAN BROWN CICERO & COLE, LLP                         DESGROSS@CHIPMANBROWN.COM;
CITY AND COUNTY OF DENVER                                BANKRUPTCY01@DENVERGOV.ORG;
CLEARY GOTTLIEB STEEN & HAMILTON LLP                     SONEAL@CGSH.COM; JVANLARE@CGSH.COM;
COLE SCHOTZ P.C.                                         DDEAN@COLESCHOTZ.COM;
                                                         JALBERTO@COLESCHOTZ.COM;
                                                         AROTH-MOORE@COLESCHOTZ.COM;
CONNOLLY GALLAGHER LLP                                   CGRIFFITHS@CONNOLLYGALLAGHER.COM;
                                                         LHATFIELD@CONNOLLYGALLAGHER.COM;
                                                         JWISLER@CONNOLLYGALLAGHER.COM;
                                                         KCONLAN@CONNOLLYGALLAGHER.COM;
                                                         KBIFFERATO@CONNOLLYGALLAGHER.COM;
COUNTY OF LOUDOUN, VIRGINIA                              STEVE.JACKSON@LOUDOUN.GOV;
CROSS & SIMON, LLC                                       MVILD@CROSSLAW.COM;
DELAWARE SECRETARY OF STATE                              DOSDOC_FTAX@DELAWARE.GOV;
DELAWARE STATE TREASURY                                  STATETREASURER@STATE.DE.US;
DORSEY & WHITNEY (DELAWARE) LLP                          GLORIOSO.ALESSANDRA@DORSEY.COM;
                                                         SCHNABEL.ERIC@DORSEY.COM;
                                                         SEIM.NATHAN@DORSEY.COM
DOSHI LEGAL GROUP, P.C.                                  AMISH@DOSHILEGAL.COM
DOUG BELDEN, HILLSBOROUGH COUNTY TAX COLLECTOR           FITZGERALDB@HILLSBOROUGHCOUNTY.ORG;

FAEGRE DRINKER BIDDLE & REATH LLP                        BRETT.FALLON@FAEGREDRINKER.COM;
                                                         IAN.BAMBRICK@FAEGREDRINKER.COM;
                                                         JACLYN.MARASCO@FAEGREDRINKER.COM;
FONVIELLE LEWIS MESSER & MCCONNAUGHHAY                   ALLEN@WRONGFULLYINJURED.COM
GARNER & CONNER, PLLC                                    CCONNER@GARNERCONNER.COM;
GIBBONS P.C.                                             HCOHEN@GIBBONSLAW.COM;
                                                         RMALONE@GIBBONSLAW.COM;
GOLDMAN SACHS BANK USA                                   GS-SLG-NOTICES@GS.COM;
GOULSTON & STORRS PC                                     THOFFMANN@GOULSTONSTORRS.COM; YKASS-
                                                         GERGI@GOULSTONSTORRS.COM;
HILLER LAW, LLC                                          AHILLER@ADAMHILLERLAW.COM;
HOGAN♦MCDANIEL                                           DCKERRICK@DKHOGAN.COM;
HOLIFIELD & JANICH, PLLC                                 AHOLIFIELD@HOLIFIELDLAW.COM;
                                                         KMANN@HOLIFIELDLAW.COM;
HOWARD & HOWARD ATTORNEYS PLLC                           MBOGDANOWICZ@HOWARDANDHOWARD.COM;
HUNTON & WILLIAMS LLP                                    GGRIFFITH@HUNTONAK.COM;
INDIANA ATTORNEY GENERAL OFFICE                          HEATHER.CROCKETT@ATG.IN.GOV;
                                                         AMANDA.QUICK@ATG.IN.GOV;




                                                   Page 1 of 3
                 Case 20-12456-JTD          Doc 1713             Filed 09/16/21   Page 6 of 8
                                  RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                         Electronic Mail Master Service List




NAME                                                     EMAIL ADDRESS
JACK SHRUM, PA                                           JSHRUM@JSHRUMLAW.COM;
JACKSON & CAMPBELL, P.C.                                 MWEITZMAN@JACKSCAMP.COM;
JENSEN BAGNATO, P.C.                                     JEFFREY@JENSENBAGNATOLAW.COM;
                                                         JEFFREYCARBINO@GMAIL.COM;
KASHISHIAN LAW LLC                                       AMK@KASHISHIANLAW.COM;
KELLEY DRYE & WARREN LLP                                 KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM;
                                                         RLEHANE@KELLEYDRYE.COM;
                                                         SWILSON@KELLEYDRYE.COM;
                                                         MLEVINE@KELLEYDRYE.COM;
KLEHR HARRISON HARVEY BRANZBURG LLP                      RLEMISCH@KLEHR.COM; SVEGHTE@KLEHR.COM;
                                                         CBRENNAN@KLEHR.COM;
KLEIN LLC                                                KLEIN@KLEINLLC.COM
KOHNER, MANN & KAILAS, S.C.                              SWISOTZKEY@KMKSC.COM;
KRAMER LEVIN NAFTALIS & FRANKEL LLP                      AROGOFF@KRAMERLEVIN.COM;
                                                         RSCHMIDT@KRAMERLEVIN.COM;
                                                         JSHARRET@KRAMERLEVIN.COM;
                                                         JWAGNER@KRAMERLEVIN.COM;
KURTZMAN | STEADY, LLC                                   KURTZMAN@KURTZMANSTEADY.COM;
LAW OFFICE OF SUSAN E. KAUFMAN, LLC                      SKAUFMAN@SKAUFMANLAW.COM;
MANIER & HEROD, P.C.                                     MCOLLINS@MANIERHEROD.COM;
                                                         RMILLER@MANIERHEROD.COM
MARICOPA COUNTY TREASURER                                MUTHIGK@MCAO.MARICOPA.GOV
MAYNARD COOPER & GALE PC                                 JLAMAR@MAYNARDCOOPER.COM;
MCCARRON & DIESS                                         MJF@MCCARRONLAW.COM
MCCARTER & ENGLISH LLP                                   KBUCK@MCCARTER.COM;
MCCREARY, VESELKA, BRAGG & ALLEN, P.C.                   TLEDAY@MVBALAW.COM;
MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP              DPRIMACK@MDMC-LAW.COM;
                                                         JBERNSTEIN@MDMC-LAW.COM;
                                                         GBRESSLER@MDMC-LAW.COM;
                                                         MMORANO@MDMC-LAW.COM
MCGUIREWOODS                                             SVAUGHN@MCGUIREWOODS.COM;
                                                         SSPEIGHT@MCGUIREWOODS.COM;
MIAMI-DADE COUNTY TAX COLLECTOR                          PRISCILLA.WINDLEY@MIAMIDADE.GOV;
                                                         MDTCBKC@MIAMIDADE.GOV;
MISSOURI DEPARTMENT OF REVENUE                           DEECF@DOR.MO.GOV;
MONZACK MERSKY BROWDER and HOCHMAN, P.A.                 RMERSKY@MONLAW.COM;
MORRIS, NICHOLS, ARSHT & TUNNELL LLP                     DABBOTT@MNAT.COM;
OAKLAND COUNTY TREASURER                                 KEVIN@LAWYERMICH.COM;
OFFICE OF ATTORNEY GENERAL - PENNSYLVANIA                CMOMJIAN@ATTORNEYGENERAL.GOV;
                                                         CRMOMJIAN@ATTORNEYGENERAL.GOV;
OFFICE OF THE ATTORNEY GENERAL - TENNESSE                AGBANKDELAWARE@AG.TN.GOV;
OFFICE OF THE ATTORNEY GENERAL - TEXAS                   ABIGAIL.RYAN@OAG.TEXAS.GOV;
                                                         JASON.BINFORD@OAG.TEXAS.GOV;
OFFICE OF THE UNITED STATES TRUSTEE                      LINDA.RICHENDERFER@USDOJ.GOV;
PACHULSKI STANG ZIEHL & JONES LLP                        JONEILL@PSZJLAW.COM
PASCO COUNTY, FLORIDA ON BEHALF OF BOARD OF              ASALZANO@PASCOCOUNTYFL.NET;
COUNTY COMMISSIONERS                                     TOSIPOV@PASCOCOUNTYFL.NET
PAUL HASTING LLP                                         JUSTINRAWLINS@PAULHASTINGS.COM;
PENSION BENEFIT GUARANTY CORPORATION                     MORGAN.COURTNEY@PBGC.GOV; EFILE@PBGC.GOV;
                                                         HARRIS.MELISSA@PBGC.GOV;
POLSINELLI PC                                            CWARD@POLSINELLI.COM;
REGER RIZZO & DARNALL LLP                                ERASSMAN@REGERLAW.COM;
SAUL EWING ARNSTEIN & LEHR LLP                           MONIQUE.DISABATINO@SAUL.COM;
                                                         LUKE.MURLEY@SAUL.COM;
SCHNADER HARRISON SEGAL & LEWIS LLP                      RBARKASY@SCHNADER.COM;
                                                         KDOUGHTY@SCHNADER.COM
SCHREEDER, WHEELER & FLINT, LLP                          CHORD@SWFLLP.COM;




                                                   Page 2 of 3
                Case 20-12456-JTD            Doc 1713             Filed 09/16/21   Page 7 of 8
                                   RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                          Electronic Mail Master Service List




NAME                                                      EMAIL ADDRESS
SECURITIES & EXCHANGE COMMISSION                          SECBANKRUPTCY-OGC-ADO@SEC.GOV;
                                                          SECBANKRUPTCY@SEC.GOV;
SECURITIES AND EXCHANGE COMMISSION                        BANKRUPTCYNOTICESCHR@SEC.GOV;
                                                          NYROBANKRUPTCY@SEC.GOV;
SEYFARTH SHAW LLP                                         WHANLON@SEYFARTH.COM;
SHERRARD ROE VOIGT & HARBISON, PLC                        MABELOW@SRVHLAW.COM;
SIMON PROPERTY GROUP                                      RTUCKER@SIMON.COM;
SMTD LAW LLP                                              RBERENS@SMTDLAW.COM;
STATE OF INDIANA                                          JAMES.CHIU@ATG.IN.GOV
STRADLEY, RONON, STEVENS & YOUNG, LLP                     DPEREIRA@STRADLEY.COM
STREUSAND, LANDON, OZBURN & LEMMON, LLP                   STREUSAND@SLOLLP.COM; NGUYEN@SLOLLP.COM;
SULLIVAN · HAZELTINE · ALLINSON LLC                       ZALLINSON@SHA-LLC.COM;
TCW DIRECT LENDING LLC                                    MICHAEL.ANELLO@TCW.COM;
THE ROSNER LAW GROUP LLC                                  GIBSON@TEAMROSNER.COM; LIU@TEAMROSNER.COM;
                                                          ROSNER@TEAMROSNER.COM;

TROUTMAN PEPPER HAMILTON SANDERS LLP                      MARCY.SMITH@TROUTMAN.COM;
                                                          MATTHEW.BROOKS@TROUTMAN.COM;
                                                          GARY.MARSH@TROUTMAN.COM;
TUCKER ARENSBERG                                          BMANNE@TUCKERLAW.COM;
UCTS, DEPT OF LABOR AND INDUSTRY                          RA-LI-UCTS-BANKRUPT@STATE.PA.US
WATKINS & EAGER PLLC                                      RIRELAND@WATKINSEAGER.COM;
WEIR & PARTNERS LLP                                       JCIANCIULLI@WEIRPARTNERS.COM;
YOUNG CONAWAY STARGATT & TAYLOR, LLP                      BANKFILINGS@YCST.COM; MNEIBURG@YCST.COM;
                                                          JMULVIHILL@YCST.COM;
ZIONS BANCORPORTION                                       GREGORY.BASER@ZIONSBANCORP.COM;
                                                   Count: 145




                                                    Page 3 of 3
             Case 20-12456-JTD    Doc 1713       Filed 09/16/21       Page 8 of 8
                       RTI HOLDING COMPANY, LLC - Case No. 20-12456
                              Electronic Mail Additional Service

Name                                  Email:
ADVISORY TRUST GROUP, LLC             bob.michaelson@advisorytgllc.com; brad.boe@advisorytgllc.com;
AMNON SHREIBMAN                       david@thompsonburton.com;
BENNETT PARTNERS LLLP                 heilmanl@ballardspahr.com;
BUFFALO-BLOOMFIELD                    swilson@kelleydrye.com; rlehane@kelleydrye.com;
ASSOCIATES LLC                        cchoe@kelleydrye.com; mvicinanza@kelleydrye.com;
CAROUSEL CENTER COMPANY LP            sfleischer@barclaydamon.com;
CGI 3 LP                              heilmanl@ballardspahr.com;
CNL FUNDING 200-A LP                  lisa.peters@kutakrock.com;
COMCAST BUSINESS
COMMUNICATIONS LLC                    mcclambc@ballardspahr.com;
CROSSGATES MALL GENERAL CO
NEWCO LLC                             sfleischer@barclaydamon.com;
CRYSTAL RUN GALLERIA LLC              sfleischer@barclaydamon.com;
DONALD C. KARN                        dkarn12664@yahoo.com;
DOROTHY GRUVER                        tj@pisanchyn.com; raymondwferrariopc@comcast.net;
FRICK JOINT VENTURE PARTNERSHIP       ravingreenberg1@gmail.com; cfriedman@ravingreenberg.com;
FULTON COUNTY TAX COMMISSIONER        peter.batalon@fultoncountyga.gov;
GREENWOOD PROPERTIES LLC              linda@smartcounsel.biz;
HOLYOKE MALL COMPANY LP               sfleischer@barclaydamon.com;
JAMES DAVIS                           marquecareyattorney@gmail.com;
JAMES SUCHVOSKY                       whazeltine@sha-llc.com; jsmalarz@glmpc.com;
JOHN FEKETY                           jamato@feplawyers.com;
JUSTIN T. KIRK                        jkasen@kasenlaw.com;
KENNETH VERSICHELE                    versichelejc3day@outlook.com;
MACERICH DEPTFORD LLC                 carolod@ballardspahr.com; branchd@ballardspahr.com;
MICHAEL AND LORY SARLO                kconlan@connollygallagher.com;
MOODY NATIONAL RUBY T LLC             bmanne@tuckerlaw.com; ahiller@adamhillerlaw.com;
NATIONAL LAND RESOURCES LP            sfleischer@barclaydamon.com;
NORTH HAVEN HOLDINGS LIMITED
PARTNERSHIP                           sfleischer@barclaydamon.com;
POUGHKEEPSIE GALLERIA LLC             sfleischer@barclaydamon.com;
                                      swilson@kelleydrye.com; rlehane@kelleydrye.com;
REALTY INCOME CORP.                   cchoe@kelleydrye.com; mvicinanza@kelleydrye.com;
RED BARON PROPERTY RESOURCES LP       sfleischer@barclaydamon.com;
ROANOKE COUNTY TREASURER              kmcgowan@roanokecountyva.gov;
RONALD HILES                          dkerce@farahandfarah.com;
ST. CLAIR COUNTY REVENUE OFFICE       jhill@hhglawgroup.com;
STATE OF NEW JERSEY DIVISION OF
TAXATION                              ramanjit.chawla@law.njoag.gov; linda.worsfold@dol.nj.gov;
                                      marcy.smith@troutman.com; richard.hagerty@troutman.com;
TAJU DURODOYE                         faslaw@ask-lawyers.net;
THE DENNY K. KAGASOFF REVOCABLE
TRUST                                 lhatfield@connollygallagher.com; cgriffiths@connollygallagher.com;
TRAVELERS INDEMNITY CO, ET AL         cpinnock@travelers.com;
TRAVELIN GHOST CARY, LLC              jennifer@isaacsonsheridan.com; ben@isaacsonsheridan.com;




                                        Page 1 of 1
